Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
In accordance with MPEP § 2143.03, all claim limitations have been considered by Examiner and Claims 3-9 are found to be allowable over the prior art.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:  the limitations set forth in independent Claim 4 regarding an outboard engine cover structure that includes a pair of left and right entrance2Application No.: 17/202,585Docket No.: P210230US00 ribs formed between the first ribs and the intake, and configured to guide outer air taken in to the intake to a central portion of the flow space in a horizontal direction, in combination with the remaining limitations set forth in Claim 4, are not disclosed nor taught by the prior art.
Furthermore, the limitations set forth in independent Claim 8 regarding an outboard engine cover structure that includes a communication port includes a first communication port and a second communication port formed above the first communication port, and the structure further comprises ribs, different from first ribs and second ribs, extending in a vertical direction and formed on left and right sides of the second communication port, in combination with the remaining limitations set forth in Claim 8, are not disclosed nor taught by the prior art.
Concerning the closest related prior art, Nemoto et al. (U.S. Patent No. 6,497,595 “Nemoto”) discloses an outboard engine (2) having a cover structure (25) that covers an outboard engine (see column 3, lines 60-65) and includes an inner cover (25a) on an inside and an outer cover (27) on an outside.  Nemoto discloses that cover structure (25) includes a flow space for air formed between the inner cover and the outer cover (see Figure 7), an intake (28) formed in a lower portion of outer cover (27) and configured to take in outer air to the flow space (see column 6, lines 23-25), and a communication port (2i) formed in inner cover (25a) in a position above intake (28) (see Figure 7), and configured to cause an inner space (ER) of inner cover (25a) accommodating the outboard engine (2) to communicate with the flow space.  Nemoto discloses that “the front cover portion 25a of the engine cover 25 has a labyrinth passage 29” (see column 4, lines 13-14).
Further, Harada et al. (U.S. Patent No. 9,017,122 “Harada”) discloses an outboard motor (10) having an engine (23) covered by an engine cover (24) (see Abstract) having an air intake (26), wherein cover (24) includes an outer member (24) and an inner member (71).  First ribs (84) are arranged between an intake (82) and a communication port (25) in the flow space (see Figure 5) and second ribs (85) arranged between intake (82) and communication port (25) and positioned closer to communication port (25) than first ribs (84) in the flow space (see Figures 3-5).
However, neither Nemoto, Harada, nor the related prior art anticipates or renders obvious the combination set forth in the independent claim. Specifically, the prior art does not teach or suggest the claimed subject matter noted immediately above.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES G MOUBRY whose telephone number is (571)270-5658. The examiner can normally be reached M-F 10AM - 6:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lindsay M Low can be reached on 571-272-1196. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance 





/GRANT MOUBRY/Primary Examiner, Art Unit 3747